Citation Nr: 1045010	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  07-20 593A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for service-connected residuals of traumatic injuries to 
the lumbosacral spine with chronic intermittent strain, 
spondylosis, and Grade I spondylolisthesis at L5-S1.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1981 to December 
1981, from March 1984 to July 1984, and from August 2003 to April 
2004.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this case 
should be remanded for further evidentiary and procedural 
development.  

In the April 2007 notice of disagreement, the Veteran stated that 
he had received treatment for his low back disability at a 
private medical facility and that he had asked that copies of 
these treatment records be forwarded to the VA Medical Center 
(VAMC) in St. Cloud, Minnesota.  In addition, he asked that the 
RO obtain these private and VA treatment records.  

In a May 2007 letter, the RO informed the Veteran that they "do 
not have much luck obtaining private records through a VA 
facility" because these records are not "put in the VA 
computerized record system."  Instead, the Veteran was provided 
with, and asked to complete and to submit, the appropriate 
authorization form to allow the RO the opportunity to obtain his 
private medical records on his behalf.  While it does not appear 
that the Veteran returned the requested authorization form, his 
claims folder does contain a report of magnetic resonance imaging 
completed on his lumbosacral spine in October 2006 at the private 
medical facility.  According to a handwritten notation on this 
report, the document had been scanned into the Veteran's St. 
Cloud VAMC file.  

In any event, it is unclear whether additional pertinent records 
from this private medical facility exist and could be associated 
with the Veteran's claims folder.  Further, no attempt appears to 
have been made to procure, and to associate with the Veteran's 
claims folder, copies of records of low back treatment that he 
may have received at the St. Cloud VAMC.  On remand, therefore, 
an attempt should be made to procure copies of any such private 
and VA treatment records that may be available.  

Further review of the claims folder indicates that the Veteran 
last underwent a VA examination of his spine in October 2007.  
After that evaluation, and specifically in a September 2008 
statement, the Veteran, through his representative, argued that a 
higher rating for his service-connected low back disability is 
warranted because this disorder is now severe.  The Board 
construes this statement as an assertion of an increase in the 
severity of the service-connected low back disability since the 
last VA examination of the Veteran's low back in October 2007.  

VA's General Counsel has indicated that, when a claimant asserts 
that the severity of a disability has increased since the most 
recent rating examination, an additional examination is 
appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  See also Snuffer 
v. Gober, 10 Vet. App. 400, 402-403 (1997) and Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994).  In light of the Veteran's 
assertions regarding the severity of his low back disability 
since the last pertinent VA examination in October 2007, the 
Board finds that an additional VA evaluation is necessary.  The 
purpose of the examination requested pursuant to this Remand is 
to determine the current nature and extent of the service-
connected low back disability.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
identify the names, addresses, and 
approximate dates of treatment for all VA and 
non VA health care providers who have treated 
him for his service-connected back disability 
since May 2004.  The AMC should attempt to 
obtain copies of pertinent treatment records 
identified by the Veteran that have not been 
previously secured and associate them with 
the claims folder.  The Board is particularly 
interested in records of low back treatment 
or evaluation that the Veteran may have 
received, or undergone, at the Allina Clinic 
in Coon Rapids, Minnesota and at the VAMC in 
St. Cloud, Minnesota since April 2004.  

2.  Also, schedule the Veteran for an 
appropriate VA examination to determine the 
nature and extent of the service-connected 
residuals of traumatic injuries to the 
lumbosacral spine with chronic intermittent 
strain, spondylosis, and Grade I 
spondylolisthesis at L5-S1.  The claims 
folder must be made available to and be 
reviewed by the examiner in conjunction with 
the examination.  Any testing deemed 
necessary, including X-rays, should be 
performed.  

All pertinent pathology associated with this 
service-connected disability should be noted 
in the examination report.  In particular, 
the examiner should discuss any associated 
limitation of forward flexion of the 
thoracolumbar spine, ankylosis (favorable or 
unfavorable) of the entire thoracolumbar 
spine, and unfavorable ankylosis of the 
entire spine as well as any associated 
neurological abnormalities, including but not 
limited to bowel and bladder impairment.  

The examiner should also discuss whether the 
Veteran's low back disability exhibits 
weakened movement, excess fatigability, or 
incoordination that is attributable to the 
applicable service-connected disorder.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion as to 
the degree to which pain could significantly 
limit functional ability during flare-ups or 
when the Veteran uses his low back repeatedly 
over a period of time.  

In addition, the examiner should also address 
the impact of the service-connected residuals 
of traumatic injuries to the lumbosacral 
spine with chronic intermittent strain, 
spondylosis, and Grade I spondylolisthesis at 
L5-S1 on the Veteran's occupational 
functioning (regardless of his age).  

A complete rationale for all opinions 
expressed must be provided.  

3.  Following completion of the above, 
re-adjudicate the issue of entitlement to an 
initial disability rating in excess of 20 
percent for service-connected residuals of 
traumatic injuries to the lumbosacral spine 
with chronic intermittent strain, 
spondylosis, and Grade I spondylolisthesis at 
L5-S1.  If the decision remains in any way 
adverse to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include the applicable law and regulations 
considered pertinent to this issue as well as 
a summary of the evidence of record.  An 
appropriate period of time should be allowed 
for response.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


